                                                                                 FILED
                                                                               IN CLERK'S OFFICE
                                                                         U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                         *      MAR 25 2G19       *
                                                                          LONG ISLAND OFFICE
BONNIE CLAIBORNE,

                                   Plaintiff,
                                                                   ORDER
                 -against-                                         17-CV-6692 (JFB) (GRB)

WINTHROP UNIVERSITY HOSPITAL,

                                   Defendant.
                                         ----------
--------------------------------------------------------X

JOSEPH F. BIANCO, District Judge:

        On February 13, 2019, Magistrate Judge Brown issued a Report and Recommendation

(the "R&R," ECF No. 23) recommending that the Court grant in part and deny in part the motion

to dismiss plaintiffs complaint filed by defendants (ECF No. 14), and grant plaintiff leave to

amend her complaint. The R&R was served on plaintiff on February 14, 2019. (ECF No. 24.)

The R&R instructed that any objections to the R&R be submitted within fourteen (14) days of

service of the R&R. (R&R 11.) On February 27, 2019, defendant filed objections to the R&R.

(ECF No. 25.) On February 27, 2019 plaintiff requested an extension of time to respond from

February 27, 2019 to March 15, 2019. (ECF No. 26.) The Court granted this request. (ECF No.

27.) On March 15, 2019, plaintiff filed a response to the R&R, which the Court construes as

objections. For the reasons set forth below, having conducted a de novo review, the Court adopts

the thorough and well-reasoned R&R in its entirety, granting in part and denying in part

defendant's motion to dismiss. The Court grants plaintiff thirty (30) days to amend her

complaint.
                                       Defendant's Objections

        Defendant objected to the R&R to the extent that it recommended that the FMLA

retaliation and interference claims should survive the defendant's motion to dismiss. In

particular, defendant argues that, "[a]s for FMLA retaliation, Plaintiff admits in the Complaint

that her termination had nothing to do with FMLA." (Def.' s Obj. at 2.) Defendant further

argues that negative performance reviews cannot, by themselves, constitute an adverse

employment action for purposes of an FMLA retaliation claim. (Id. at 7.) Defendant also asserts

that "[t]he Complaint- far from stating a claim for FMLA interference - actually concedes that

Winthrop granted Plaintiffs FMLA request." (Id. at 2.) As set forth below, the Court finds the

defendant's arguments unpersuasive.

        As a threshold matter, the Court notes that it is axiomatic that district courts are required

to read prose complaints liberally, see Erickson v. Pardus, 55 I U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); Chavis v. Chappius, 618 F.3d 162, 170 (2d

Cir. 2010), and to construe them '"to raise the strongest arguments that [they]

suggest[],"' Chavis, 618 F.3d at I 70 (quoting Harris v. City ofNew York, 607 F.3d 18, 24 (2d

Cir. 2010)). Moreover, at the pleadings stage of the proceeding, the Court must assume the truth

of "all well-pleaded, nonconclusory factual allegations" in the complaint. Kiobel v. Royal Dutch

Petroleum Co., 62 I F .3d I I I, I 24 (2d Cir. 20 I 0), affd, 569 U.S. I 08 (20 I 3) (citing Ashcroft v.

Iqbal, 556 U.S. 662 (2009)).

        With respect to the FMLA retaliation claim, although plaintiff did admit in her complaint

that she was terminated after she refused to return a document to Human Resources (even though

she was warned), that does not mean that plaintiff has conceded that her termination was not

retaliatory. More specifically, even if a plaintiff engages is some type of misconduct (such as a
failure to follow a supervisor's direction), a plaintiff is still permitted to argue that the

employer's discipline for that conduct was disproportionate and retaliatory. See, e.g., Zanes v.

Fairfield Communities, Inc., Civil Action No. 05-2288 (JEI), 2008 WL 2780461, at *5 (D.N.J.

July 17, 2008) ("Construing these facts in the light most favorable to [plaintiff], a reasonable

factfinder could conclude that immediately terminating [plaintiff] was a disproportionate reaction

to the situation, thereby suggesting that the termination was pretextual. "); see also Newbhard v.

Memorial Sloan Kettering Cancer Center, 104 F.3d 353, at *2 (2d Cir. Nov. 22, 1996)

(summary order) (upholding district court's decision that "the jury could have found that for a

long-time employee who encountered travel problems and sickness, and who informed her

employer that she would be unable to return as scheduled, termination was proportionate

punishment"). This is especially true where (based upon plaintiffs interview by the Department

of Labor as set forth in the attachment to the Complaint) plaintiff appears to assert that she was

being threatened with termination at the meeting before the allegedly insubordinate act of taking

the paper (in order to have documentation for her claims). See ECF Doc. No. 1-1, at 22 ("I was

threatened so many times when I was in there, I had to have that paper, because that[] was the

only proof of what they were doing to me. I had just gotten an evaluation, because I wrote on the

eval that they were harassing me. I had FMLA and Cancer."). Thus, plaintiffs admission that

she failed to return the paper after being warned does not, as a matter of law, preclude her claim

that the termination was retaliatory.

       In any event, the alleged negative evaluations also can provide an independent basis for

an adverse action for purposes of an FMLA retaliation claim. The Court emphasizes that the

standard for an adverse employment action for retaliation purposes is lower than the standard for

purposes of a discrimination claim. In particular, as the Second Circuit has stated, "[f]or
purposes of the FMLA's anti-retaliation provision, a materially adverse action is any action by

the employer that is likely to dissuade a reasonable worker in the plaintiffs position from

exercising his legal rights." Millea v. Metro-North Railroad Co., 658 F.3d 154, 164 (2d Cir.

2011). Moreover, contrary to defendant's contention, the Second Circuit has held, in the context

ofretaliation claims, that "of course, a poor performance evaluation could very well deter a

reasonable worker from complaining." Vega v. Hempstead Union Free School District, 801 F.3d

72, 92 (2d Cir. 2015); see also Tillery v. New York State Office ofAlcoholism and Substance

Abuse Servs., 739 Fed App'x 23, 26 (2d Cir. June 25, 2018) (citing Vega and noting that "a poor

performance evaluation may sometimes constitute and adverse action," although concluding that

plaintiffs evaluation in that case was "overwhelmingly positive") (citation and quotations

omitted). Thus, to the extent that defendant argues that plaintiff cannot as a matter of law use a

negative performance evaluation to try to establish an adverse action for purposes of retaliation,

the Court disagrees. In short, having reviewed the R&R de novo in light of defendant's

objections, the Court agrees with the R&R that plaintiff has set forth a plausible FMLA

retaliation claim.

        Similarly, the Court concludes that plaintiff has set forth a plausible FMLA interference

claim. As the R&R correctly notes, plaintiff asserts that defendant interfered with her attempts

to use time off for medical purposes, such as cancer treatment. In the objections, defendant

argues that a document attached to the complaint shows that defendant approved intermittent

FMLA leave from January 30, 2016 through July 30, 2016. (Def.'s Obj. at 8-9.) However, there

is nothing in the complaint to suggest that this approval covered all of her FMLA requests during

the relevant period. Instead, construing the prose complaint liberally, it appears to broadly

suggest that she was not able to fully use FMLA despite having doctors' notes. Thus, the Court
cannot conclude at this juncture that the FMLA leave approval attached to the complaint resolves

plaintiffs interference claim. Obviously, defendant can raise this issue again at summary

judgment, after discovery has been completed.

                                        Plaintiff's Objections

        In her objections, plaintiff appears to try to provide additional details to support her

disability claim under the ADA, her age claim under the ADEA, and her religious discrimination

claim under Title VII because the R&R dismissed those claims for fail to plead sufficient

allegations to state a plausible claim. First, to the extent that plaintiff is objecting to the analysis

in the R&R regarding these claims, the Court concludes (after de novo review) that the R&R

correctly concluded that the complaint lacked sufficient allegations (even liberally construed) to

state plausible claims under these statutes. Second, to the extent that plaintiff is attempting to

provide additional details to address the defects identified in the R&R, those allegations should

be set forth in an amended complaint. The R&R recommended that plaintiff being given leave to

rep lead and this Court agrees with that recommendation, especially in light of plaintiffs pro se

status. See, e.g., Aquino v. Prudential Life & Cas. Ins. Co., 419 F. Supp. 2d 259,278 (E.D.N.Y.

2005) ("When addressing a pro se complaint, a district court should not dismiss without granting

leave to amend at least once when a liberal reading of the complaint gives any indication that a

valid claim might be stated."); see also Thompson v. Carter, 284 F.3d 411,419 (2d Cir. 2002)

("The liberal pleading standards applicable to pro se civil rights complaints in this circuit require

that the district court give [plaintiff] an opportunity to flesh out his somewhat skeletal complaints

before dismissing them.").
                                            Conclusion

         Having conducted a review of the fu)] record and the applicable law, and having

conducted a de novo review of the entire R&R, the Court adopts the analysis and

recommendations contained in the well-reasoned and thorough R&R in their entirety.

Accordingly,

         IT IS HEREBY ORDERED that the motion to dismiss (ECF No. 14) is granted in part

and denied in part. The ADEA, Title VII, and the ADA claims are dismissed without prejudice.

The Court denies defendant's motion to dismiss the FMLA interference and retaliation claims.

         IT IS FURTHER ORDERED that in an abundance of caution and given

plaintiff's pro se status, the Court grants plaintiff leave to file an amended complaint in

accordance with this Order. Plaintiff is advised that an amended complaint completely replaces

the original. Therefore, plaintiff must include all claims against a proper defendant(s) that she

intends to pursue. Any amended complaint shall be clearly labeled "Amended Complaint," shall

bear the same docket number as this order, l 7-CV-6692, and shall be filed within thirty (30) days

from the date of this Order. If plaintiff does not file an amended complaint within the time

a11owed, judgment shall enter and the case will be closed. Plaintiff shall file the amended

complaint by April 30, 2019.



                                              SQ <>«i5ooED.
                                                   SI JOSEPH F BIANCO


                                             vftiEt!:YF• BIANCO    "-----
                                                  !TED STATES DISTRICT JUDGE

Dated:          March~ (2019
                Central Islip, NY
